DETAILED ACTION
Claims 1-19 are pending. Claims 1-19 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,999,029. Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/228,300
US 10,999,029
1. A method in a base station, comprising: configuring User Equipment (UE)-specific Reference Signal (UE-RS) corresponding to a set of antenna ports in two or more groups of Orthogonal Frequency Division Multiplexing (OFDM) symbols on a short Physical Downlink Sharing CHannel (sPDSCH), where subcarrier indices used for UE-RS transmission are different between at least two groups of OFDM symbols; and transmitting the UE-RS to a user equipment.
1. A method in a base station, comprising: configuring User Equipment (UE)-specific Reference Signal (UE-RS) corresponding to a set of antenna ports in two or more groups of Orthogonal Frequency Division Multiplexing (OFDM) symbols on a short Physical Downlink Sharing CHannel (sPDSCH), wherein subcarriers used for UE-RS transmission for same antenna ports of the set of antenna ports have different indices between at least two groups of OFDM symbols in frequency domain; and transmitting the UE-RS to a user equipment.
2. The method of claim 1, wherein the at least two groups of OFDM symbols are configured in different short Transmission Time Intervals (sTTIs).
2. The method of claim 1, wherein the at least two groups of OFDM symbols are configured in different short Transmission Time Intervals (sTTIs).
3. The method of claim 2, wherein the number of subcarriers used for UE-RS transmission in each group of OFDM symbols is dependent on a length of an sTTI to which the group of OFDM symbols belongs.
3. The method of claim 2, wherein a number of the subcarriers used for UE-RS transmission in each group of OFDM symbols is dependent on a length of an sTTI to which the group of OFDM symbols belongs.
4. The method of claim 2, wherein the subcarriers used for UE-RS transmission in each group of OFDM symbols are evenly distributed.
4. The method of claim 2, wherein the subcarriers used for UE-RS transmission in each group of OFDM symbols are evenly distributed.
5. The method of claim 3, wherein for a first group of OFDM symbols in a first sTTI having a longer length and a second group of OFDM symbols in a second sTTI having a shorter length, a larger number of subcarriers is configured for UE-RS transmission in the first group of OFDM symbols than the second group of OFDM symbols.
5. The method of claim 3, wherein for a first group of OFDM symbols in a first sTTI having a longer length and a second group of OFDM symbols in a second sTTI having a shorter length, a larger number of subcarriers is configured for UE-RS transmission in the first group of OFDM symbols than the second group of OFDM symbols.
6. The method of claim 1, wherein the at least two groups of OFDM symbols are in one and the same slot.
6. The method of claim 1, wherein the at least two groups of OFDM symbols are in one and a same slot.
7. The method of claim 1, wherein the at least two groups of OFDM symbols are in different slots.
8. The method of claim 1, wherein the at least two groups of OFDM symbols are in different slots.
8. The method of claim 6, wherein different numbers of subcarriers are configured for UE-RS transmission in the at least two groups of OFDM symbols.
7. The method of claim 6, wherein different numbers of subcarriers are configured for UE-RS transmission in the at least two groups of OFDM symbols.
9. The method of claim 1, wherein the at least two groups of OFDM symbols are configured in different subframes.
9. The method of claim 1, wherein the at least two groups of OFDM symbols are configured in different subframes.
10. A base station comprising: a processor; and a memory having stored thereon a computer program which, when executed on the processor, causes the processor to: configure User Equipment (UE)-specific Reference Signal (UE-RS) corresponding to a set of antenna ports in two or more groups of Orthogonal Frequency Division Multiplexing (OFDM) symbols on a short Physical Downlink Sharing CHannel (sPDSCH), where subcarrier indices used for UE-RS transmission are different between at least two groups of OFDM symbols; and transmit the UE-RS to a user equipment.
10. A base station comprising: a processor; and a memory having stored thereon a computer program which, when executed on the processor, causes the processor to: configure User Equipment (UE)-specific Reference Signal (UE-RS) corresponding to a set of antenna ports in two or more groups of Orthogonal Frequency Division Multiplexing (OFDM) symbols on a short Physical Downlink Sharing CHannel (sPDSCH), wherein subcarriers used for UE-RS transmission for same antenna ports of the set of antenna ports have different indices between at least two groups of OFDM symbols in frequency domain; and transmit the UE-RS to a user equipment.
11. A method in a user equipment, comprising: receiving User Equipment (UE)-specific Reference Signal (UE-RS) from a base station, where the UE-RS corresponding to a set of antenna ports are configured in two or more groups of Orthogonal Frequency Division Multiplexing (OFDM) symbols on a short Physical Downlink Sharing CHannel (sPDSCH), and subcarrier indices used for UE-RS transmission are different between at least two groups of OFDM symbols; and performing channel estimation based on the received UE-RS.
11. A method in a user equipment, comprising: receiving User Equipment (UE)-specific Reference Signal (UE-RS) from a base station, where the UE-RS corresponding to a set of antenna ports are configured in two or more groups of Orthogonal Frequency Division Multiplexing (OFDM) symbols on a short Physical Downlink Sharing CHannel (sPDSCH), and subcarriers used for UE-RS transmission for same antenna ports of the set of antenna ports have different indices between at least two groups of OFDM symbols in frequency domain; and performing channel estimation based on the received UE-RS.
12. The method of claim 11, wherein the at least two groups of OFDM symbols are configured in different short Transmission Time Intervals (sTTIs).
12. The method of claim 11, wherein the at least two groups of OFDM symbols are configured in different short Transmission Time Intervals (sTTIs).
13. The method of claim 12, wherein the number of subcarriers used for UE-RS transmission in each group of OFDM symbols is dependent on a length of an sTTI to which the group of OFDM symbols belongs.
13. The method of claim 12, wherein a number of the subcarriers used for UE-RS transmission in each group of OFDM symbols is dependent on a length of an sTTI to which the group of OFDM symbols belongs.
14. The method of claim 12, wherein the subcarriers used for UE-RS transmission in each group of OFDM symbols are evenly distributed.
14. The method of claim 12, wherein the subcarriers used for UE-RS transmission in each group of OFDM symbols are evenly distributed.

15. The method of claim 13, wherein for a first group of OFDM symbols in a first sTTI having a longer length and a second group of OFDM symbols in a second sTTI having a shorter length, a larger number of subcarriers is configured for UE-RS transmission in the first group of OFDM symbols than the second group of OFDM symbols.
15. The method of claim 13, wherein for a first group of OFDM symbols in a first sTTI having a longer length and a second group of OFDM symbols in a second sTTI having a shorter length, a larger number of subcarriers is configured for UE-RS transmission in the first group of OFDM symbols than the second group of OFDM symbols.
16. The method of claim 11, wherein the at least two groups of OFDM symbols are in one and the same slot.
16. The method of claim 11, wherein the at least two groups of OFDM symbols are in one and a same slot.
	
17. The method of claim 11, wherein the at least two groups of OFDM symbols are in different slots.
18. The method of claim 11, wherein the at least two groups of OFDM symbols are in different slots.
18. The method of claim 16, wherein different numbers of subcarriers are configured for UE-RS transmission in the at least two groups of OFDM symbols.
17. The method of claim 16, wherein different numbers of subcarriers are configured for UE-RS transmission in the at least two groups of OFDM symbols.
19. The method of claim 11, wherein the at least two groups of OFDM symbols are configured in different subframes.
19. The method of claim 11, wherein the at least two groups of OFDM symbols are configured in different subframes.


As can be seen from the chart above the limitations of claims 1-19 of application 17/228,300 are taught by claims 1-19 of Patent 10,999,029.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 13-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the number of subcarriers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the number subcarriers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the same slot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the number of subcarriers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the subcarriers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the same slot" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2018/0375636 A1 to You et al. (hereinafter “You”).

As per claim 1, You discloses a method in a base station ([0011], of You discloses a base station), comprising: configuring User Equipment (UE)-specific Reference Signal (UE-RS) corresponding to a set of antenna ports in two or more groups of Orthogonal Frequency Division Multiplexing (OFDM) symbols on a short Physical Downlink Sharing CHannel (sPDSCH) (Figs. 5, 9, and [0009-0014, 0120-0127, 0179-0181, 0188, 0204, 0220], of You discloses UE-RS configured on two groups of antenna ports using OFDM symbols on an sPDSCH), where subcarrier indices used for UE-RS transmission are different between at least two groups of OFDM symbols (Fig. 5, of You); and transmitting the UE-RS to a user equipment (Fig. 5 and [0120-0127], of You discloses transmitting the UE-RS to a UE).
As per claim 2, You discloses the method of claim 1, wherein the at least two groups of OFDM symbols are configured in different short Transmission Time Intervals (sTTIs) (Figs. 5, 8, and [0180-0183], of You).
As per claim 3, You discloses the method of claim 2, wherein the number of subcarriers used for UE-RS transmission in each group of OFDM symbols is dependent on a length of an sTTI to which the group of OFDM symbols belongs ([0068, 0175-0183], of You discloses where sTTI have different lengths and symbols and therefore would have different number of subcarriers assigned).
As per claim 4, You discloses the method of claim 2, wherein the subcarriers used for UE-RS transmission in each group of OFDM symbols are evenly distributed (Fig. 5, of You discloses where the subcarriers for UE-RS are evenly distributed).
As per claim 5, You discloses the method of claim 3, wherein for a first group of OFDM symbols in a first sTTI having a longer length and a second group of OFDM symbols in a second sTTI having a shorter length ([0068, 0175-0183], of You discloses where sTTI have different lengths and symbols and therefore would have different number of subcarriers assigned), a larger number of subcarriers is configured for UE-RS transmission in the first group of OFDM symbols than the second group of OFDM symbols ([0068, 0175-0183], of You discloses where sTTI have different lengths and symbols and therefore would have different number of subcarriers assigned).
As per claim 6, You discloses the method of claim 1, wherein the at least two groups of OFDM symbols are in one and the same slot (Fig. 5, of You discloses having two groups of OFDM symbols in the same time slot).
As per claim 7, You discloses the method of claim 1, wherein the at least two groups of OFDM symbols are in different slots (Fig. 5, of You further discloses having two groups of OFDM symbols in different time slot (even/odd slots)).
As per claim 8, You discloses the method of claim 6, wherein different numbers of subcarriers are configured for UE-RS transmission in the at least two groups of OFDM symbols (Fig. 5 of You).
As per claim 9, You discloses the method of claim 1, wherein the at least two groups of OFDM symbols are configured in different subframes (Figs. 1 5, and [0124], of You discloses where the OFDM symbols for the UE-RS are transmitted in subframes having the PDSCH mapped).
As per claim 10, You discloses a base station ([0013], of You) comprising: a processor ([0013], of You); and a memory having stored thereon a computer program which, when executed on the processor (Fig. 19 and [0341], of You discloses a memory with software for execution by a processor), causes the processor to: configure User Equipment (UE)-specific Reference Signal (UE-RS) corresponding to a set of antenna ports in two or more groups of Orthogonal Frequency Division Multiplexing (OFDM) symbols on a short Physical Downlink Sharing CHannel (sPDSCH) (Figs. 5, 9, and [0009-0014, 0120-0127, 0179-0181, 0188, 0204, 0220], of You discloses UE-RS configured on two groups of antenna ports using OFDM symbols on an sPDSCH), where subcarrier indices used for UE-RS transmission are different between at least two groups of OFDM symbols (Fig. 5, of You); and transmit the UE-RS to a user equipment (Fig. 5 and [0120-0127], of You discloses transmitting the UE-RS to a UE).
As per claim 11, You discloses a method in a user equipment ([0012], of You), comprising: receiving User Equipment (UE)-specific Reference Signal (UE-RS) from a base station, where the UE-RS corresponding to a set of antenna ports are configured in two or more groups of Orthogonal Frequency Division Multiplexing (OFDM) symbols on a short Physical Downlink Sharing CHannel (sPDSCH) (Figs. 5, 9, and [0009-0014, 0120-0127, 0179-0181, 0188, 0204, 0220], of You discloses UE-RS configured on two groups of antenna ports using OFDM symbols on an sPDSCH), and subcarrier indices used for UE-RS transmission are different between at least two groups of OFDM symbols (Fig. 5, of You); and performing channel estimation based on the received UE-RS (Fig. 5 and [0120-0127], of You discloses performing a channel estimation).
As per claim 12, You discloses the method of claim 11, wherein the at least two groups of OFDM symbols are configured in different short Transmission Time Intervals (sTTIs) (Figs. 5, 8, and [0180-0183], of You).
As per claim 13, You discloses the method of claim 12, wherein the number of subcarriers used for UE-RS transmission in each group of OFDM symbols is dependent on a length of an sTTI to which the group of OFDM symbols belongs ([0068, 0175-0183], of You discloses where sTTI have different lengths and symbols and therefore would have different number of subcarriers assigned).
As per claim 14, You discloses the method of claim 12, wherein the subcarriers used for UE-RS transmission in each group of OFDM symbols are evenly distributed (Fig. 5, of You discloses where the subcarriers for UE-RS are evenly distributed).
As per claim 15, You discloses the method of claim 13, wherein for a first group of OFDM symbols in a first sTTI having a longer length and a second group of OFDM symbols in a second sTTI having a shorter length ([0068, 0175-0183], of You discloses where sTTI have different lengths and symbols and therefore would have different number of subcarriers assigned), a larger number of subcarriers is configured for UE-RS transmission in the first group of OFDM symbols than the second group of OFDM symbols ([0068, 0175-0183], of You discloses where sTTI have different lengths and symbols and therefore would have different number of subcarriers assigned).
As per claim 16, You discloses the method of claim 11, wherein the at least two groups of OFDM symbols are in one and the same slot (Fig. 5, of You discloses having two groups of OFDM symbols in the same time slot).
As per claim 17, You discloses the method of claim 11, wherein the at least two groups of OFDM symbols are in different slots (Fig. 5, of You further discloses having two groups of OFDM symbols in different time slot (even/odd slots)).
As per claim 18, You discloses the method of claim 16, wherein different numbers of subcarriers are configured for UE-RS transmission in the at least two groups of OFDM symbols (Fig. 5 of You).
As per claim 19, You discloses the method of claim 11, wherein the at least two groups of OFDM symbols are configured in different subframes (Figs. 1 5, and [0124], of You discloses where the OFDM symbols for the UE-RS are transmitted in subframes having the PDSCH mapped).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476